DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
November 2, 2020
December 17, 2020
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  is/are rejected under 35 U.S.C. 102  as being  by Tsuda (US 2008/0243337), hereinafter “Tsuda”.
Regarding Claim , 
 discloses:
A method for providing a lane departure warning in a vehicle, the method comprising: 
obtaining one or more vibration signals (¶¶; “rumble strip sensing devices 28FL, 28FR, 28RL and 28RR of the rumble strip sensing device is configured to detect vibrations inputted from the rumble strip RS to one or more of the wheels 26FL, 26FR, 26RL and 26RR of the host vehicle 10.”); 
determining, based on the one or more vibration signals, a vibration pattern for the vehicle that includes an identification of a first vibration frequency (¶¶; “if the processor receives a signal of only 65 hertz, the processor may consider this to not be indicative of contact with a rumble strip.”); 
determining that the vibration pattern matches a second vibration frequency pre-determined to correspond to driving over lane delineators (¶¶; “For example, at 55 miles per hour, the processor may consider vibrations between 70 hertz and 90 hertz to be indicative of contact with a rumble strip”); and 

Regarding Claim , 
 discloses:
wherein the vibration pattern for the vehicle further includes identifications of one or more vibration locations (¶¶);
Regarding Claim , 
 discloses:
wherein determining the one or more vibration locations is based on measurements, from a vehicle sensor network, of vibration levels per tire of the vehicle (¶¶).
Regarding Claim , 
 discloses:
wherein the vehicle has four tires, with two tires on the vehicle's left side and two tires on the vehicle's right side (); 
wherein determining that the vibration pattern matches the second vibration frequency comprises determining that the vibration location is determined to be only the left side of the vehicle or only the right side of the vehicle (¶¶ “One exemplary embodiment of the invention utilizes a rumble strip sensor associated with each tire of a four-tire vehicle: a front right rumble strip sensor, a front left rumble strip sensor, a rear right rumble strip sensor and a rear left rumble strip sensor. The lane departure avoidance controller 24 is configured to receive signals from each of these sensors. Based on which sensor is outputting a received signal, the lane departure avoidance controller 24 estimates a lateral rate of lane departure”); 

wherein the vibration location is determined as only the vehicle's right side if only one or both measurements of vibrations for the tires on the vehicle's right side are identified as matching the second vibration frequency (¶¶).
Regarding Claim , 
 discloses:
further comprising obtaining an indication of a steering direction for the vehicle (¶¶); 
wherein, when the steering direction indicates the vehicle is traveling generally straight, the vibration location is determined as only the vehicle's left side only if both measurements of vibrations for the tires on the vehicle's left side are identified as matching the second vibration frequency (¶¶); and 
the vibration location is determined as only the vehicle's right side only if both measurements of vibrations for the tires on the vehicle's right side are identified as matching the second vibration frequency (¶¶); and 
wherein, when the steering direction indicates the vehicle is not traveling generally straight, the vibration location is determined as only the vehicle's left side only if the steering direction is to the left and the measurement of vibrations for only the 
the vibration location is determined as only the vehicle's right side only if the steering direction is to the right and the measurement of vibrations for only the vehicle's front-right tire is identified as matching the second vibration frequency (¶¶).
Regarding Claim , 
 discloses:
wherein the second vibration frequency pre-determined to correspond to driving over lane delineators is based on an identification of a type of lane delineator used on a roadway on which the vehicle is operating (¶¶).
Regarding Claim , 
 discloses:
wherein determining the type of lane delineator is based on object recognition performed on images captured by one or more cameras on the vehicle, or based on previously determined correspondences between multiple roadways, including the roadway, and types of lane delineators (¶¶).
Regarding Claim , 
 discloses:
wherein determining the vibration frequency is performed by applying an adjustment factor based on one or more of: 

Regarding Claim , 
 discloses:
wherein the vehicle includes a lane deviation warning system (LDWS); and wherein providing the lane departure warning is further in response to a combination of (a) the determination that the vibration pattern matches the second vibration frequency and (b) a lane deviation determination by the LDWS (¶¶).
Regarding Claim , 
 discloses:
wherein the combination is performed in part by weighting (i) either or both of a value produced for the LDWS lane deviation determination or a value produced for the determination that the vibration pattern matches the second vibration frequency by (ii) either or both of a reliability factor or a confidence score (¶¶).
Regarding Claim , 
 discloses:
A system for automating vehicle actions of a vehicle, the system comprising: 
one or more vehicle sensors that provide one or more vibration signals (¶¶; “rumble strip sensing devices 28FL, 28FR, 28RL and 28RR of the rumble strip sensing device is configured to detect vibrations inputted from the rumble strip RS to one or more of the wheels 26FL, 26FR, 26RL and 26RR of the host vehicle 10.”); 

a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining, based on the one or more vibration signals, a vibration pattern for the vehicle that includes an identification of a first vibration frequency (¶¶; “if the processor receives a signal of only 65 hertz, the processor may consider this to not be indicative of contact with a rumble strip.”); 
determining that the vibration pattern matches a second vibration frequency pre-determined to correspond to driving over lane delineators (¶¶; “For example, at 55 miles per hour, the processor may consider vibrations between 70 hertz and 90 hertz to be indicative of contact with a rumble strip”); and 
in response to the determining that the vibration pattern matches the second vibration frequency, providing the lane departure warning (¶¶).
Regarding Claim , 
 discloses:
wherein the vibration pattern for the vehicle further includes identifications of one or more vibration locations (¶¶).
Regarding Claim , 
 discloses:
wherein determining the one or more vibration locations is based on measurements, from a vehicle sensor network, of vibration levels per tire of the vehicle (¶¶).
Regarding Claim , 
 discloses:
wherein the vehicle has four tires, with two tires on the vehicle's left side and two tires on the vehicle's right side (); 
wherein determining that the vibration pattern matches the second vibration frequency comprises determining that the vibration location is determined to be only the left side of the vehicle or only the right side of the vehicle (¶¶ “One exemplary embodiment of the invention utilizes a rumble strip sensor associated with each tire of a four-tire vehicle: a front right rumble strip sensor, a front left rumble strip sensor, a rear right rumble strip sensor and a rear left rumble strip sensor. The lane departure avoidance controller 24 is configured to receive signals from each of these sensors. Based on which sensor is outputting a received signal, the lane departure avoidance controller 24 estimates a lateral rate of lane departure”); 
wherein the vibration location is determined as only the vehicle's left side if only one or both measurements of vibrations for the tires on the vehicle's left side are identified as matching the second vibration frequency (¶¶); and 
wherein the vibration location is determined as only the vehicle's right side if only one or both measurements of vibrations for the tires on the vehicle's right side are identified as matching the second vibration frequency (¶¶).
Regarding Claim , 
 discloses:
wherein, said one or more vehicle sensors further provide an indication of a steering direction for the vehicle (¶¶); 
wherein, when the steering direction indicates the vehicle is traveling generally straight, the vibration location is determined as only the vehicle's left side only if both measurements of vibrations for the tires on the vehicle's left side are identified as matching the second vibration frequency; and the vibration location is determined as only the vehicle's right side only if both measurements of vibrations for the tires on the vehicle's right side are identified as matching the second vibration frequency  (¶¶); and 
wherein, when the steering direction indicates the vehicle is not traveling generally straight, the vibration location is determined as only the vehicle's left side only if the steering direction is to the left and the measurement of vibrations for only the vehicle's front-left tire is identified as matching the second vibration frequency (¶¶); and 
the vibration location is determined as only the vehicle's right side only if the steering direction is to the right and the measurement of vibrations for only the vehicle's front-right tire is identified as matching the second vibration frequency (¶¶).
Regarding Claim , 
 discloses:
wherein the second vibration frequency pre-determined to correspond to driving over lane delineators is based on an identification of a type of lane delineator used on a 
Regarding Claim , 
 discloses:
wherein the type of lane delineator is determined based on object recognition performed on images captured by one or more cameras on the vehicle, or based on previously determined correspondences between multiple roadways, including the roadway, and types of lane delineators (¶¶).
Regarding Claim , 
 discloses:
wherein the vibration frequency is determined by applying an adjustment factor based on one or more of: specifics of a suspension used in the vehicle, an identification of an amount of wear on the suspension, a weight of the vehicle, identified road conditions, a current speed or acceleration of the vehicle, or any combination thereof (¶¶).
Regarding Claim , 
 discloses:
wherein the vehicle includes a lane deviation warning system (LDWS); and wherein the lane departure warning is provided further in response to a combination of (a) the determination that the vibration pattern matches the second vibration frequency and (b) a lane deviation determination by the LDWS (¶¶).
Regarding Claim , 
 discloses:
wherein the combination is performed in part by weighting (i) either or both of a value produced for the LDWS lane deviation determination or a value produced for the determination that the vibration pattern matches the second vibration frequency by (ii) either or both of a reliability factor or a confidence score (¶¶).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.